Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 3, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-12-01109-CV



                              IN RE Z. Q., Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              315th District Court
                             Harris County, Texas
                          Trial Court Cause No. 86707


                       MEMORANDUM OPINION
      On December 13, 2012, relator Z. Q. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Chris Daniel, Harris
County District Clerk, to issue and deliver citation pursuant to Texas Rule of Civil
Procedure 99(a) in connection with an application for writ of habeas corpus.
       Relator asserts that on October 4, 2012, he filed a petition for writ of habeas
corpus in the 315th District Court of Harris County. Relator asserts that the habeas
petition falls under the jurisdiction of Title 3 of the Juvenile Justice Code. See Tex.
Fam. Code § 56.01(c). 1 According to relator, when he filed the petition, he
included a request for issuance of citation. When no response was received, he
mailed the respondent a second request for issuance of citation on November 8,
2012. Relator asserts that the respondent has refused to perform his duty.

       Our mandamus jurisdiction is limited. By statute, we have authority to issue
a writ of mandamus against a judge of a district or county court in our court of
appeals district and other writs as necessary to enforce our appellate jurisdiction.
See Tex. Gov’t Code § 22.221. For a district clerk to fall within our jurisdictional
reach, relator must establish that the issuance of a writ of mandamus is necessary
to enforce our jurisdiction. See In re Coronado, 980 S.W.2d 691, 692–93 (Tex.
App.—San Antonio 1998, orig. proceeding).

       The appeal procedures in the Juvenile Justice Code do “not limit a child’s
right to obtain a writ of habeas corpus.” Tex. Fam.Code § 56.01(o). Article V,
section 8 of the Texas Constitution gives the district court plenary power to issue
the writ of habeas corpus. Ex parte Robert Valle, Jr., 104 S.W.3d 888 (Tex. Crim.
App. 2003) (holding that adjudication of delinquency is not a final felony
conviction and juvenile is not entitled to habeas corpus relief under article 11.07 of
the Texas Code of Criminal Procedure).



1
  Relator was adjudicated as a juvenile of having engaged in delinquent conduct by committing
capital murder and attempted capital murder, and he was sentenced to forty years in prison. The
trial judge ordered relator committed to the Texas Youth Commission, and he was subsequently
transferred to the Texas Department of Criminal Justice. See In the Matter of Z.Q., No. 14–12–
00129–CV (Tex. App.—Houston [14th Dist.]) (appeal pending).
                                              2
      Relator has not established that issuance of the writ is necessary to enforce
our jurisdiction. The trial court has jurisdiction over relator’s habeas petition. This
proceeding is unlike relator’s previous petition for writ of mandamus. In the earlier
proceeding, relator sought to compel the district clerk to forward his notice of
appeal from the denial of a previous application for writ of habeas corpus to this
court. See In re Querishi, 14-12-00036-CV, 2012 WL 590811 (Tex. App.—
Houston [14th Dist.] Feb. 23, 2012, orig. proceeding) (mem. op.). After relator
filed his petition for writ of mandamus in the earlier case, relator’s notice of appeal
was assigned to this court, and his appeal was docketed under our appeal number
14–12–00129–CV, styled In the Matter of Z.Q. We then dismissed relator’s
petition for writ of mandamus as moot. Relator’s previous habeas appeal remains
pending before this court, and the current application does not affect our
jurisdiction over the appeal.

      We lack jurisdiction over this proceeding. Accordingly, relator’s petition for
writ of mandamus is ordered dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                          3